Citation Nr: 1014628	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart 
disease, to include as secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision, which 
denied claims of service connection for diabetes mellitus, 
type II, and a heart disability secondary to diabetes.

In July 2006, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.

This case was remanded in July 2007 and March 2009 for 
additional development.  It now returns to the Board for 
appellate consideration.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran's diabetes mellitus, type II had its onset 
in service, manifested within one year of service separation, 
or is otherwise related to his active military service.

2. The preponderance of the evidence is against a finding 
that the Veteran's ischemic heart disease had its onset in 
service, manifested within one year of service separation, or 
is otherwise related to his active military service.




CONCLUSIONS OF LAW

1. The Veteran's diabetes mellitus, type II was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2. The Veteran's ischemic heart disease was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in June 2005, May 2009 and 
August 2009 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claims, including 
the requirements of secondary service connection, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.  In addition, the May 2009 and August 2009 letters 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

Subsequent to the issuance of the May 2009 and August 2009 
letters, the Veteran's claims were readjudicated in a 
December 2009 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In an effort to verify the Veteran's claimed 
herbicide exposure, VA has done extensive development, to 
include researching the unit history for the 4th Maintenance 
Battalion.  See USASCRUR reply, May 2009.  The results of 
VA's efforts to unsuccessfully verify the Veteran's Agent 
Orange exposure have been detailed in a memorandum dated in 
November 2009.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran has provided evidence of current 
disabilities. However, as explained below, the Board must 
deny this claim because of a lack of evidence of an in-
service incurrence.  As further discussed below, the evidence 
of record fails to establish that the Veteran was exposed to 
herbicides in service.  Thus, the Board concludes that an 
examination is not needed because the only evidence 
indicating the Veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The U.S. Court of Appeals for Veterans Claims has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including a cardiovascular-renal disease and diabetes 
mellitus, when it is manifested to a compensable degree 
within one year of separation from service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Diseases associated with such 
exposure include: chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  Although the present appeal involves a claim of service 
connection for ischemic heart disease based on herbicide 
exposure, the Board notes that the evidence of record fails 
to establish that the Veteran was exposed to herbicides in 
service, as further discussed below.  This claim is, 
therefore, not potentially affected by the aforementioned new 
presumptions, and in turn not subject to the stay.  As such, 
the Board may proceed with appellate review.   

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran alleges that he currently has diabetes mellitus, 
type II, as a result of exposure to Agent Orange while 
serving in Korea from February 1968 to February 1969, and a 
heart disability that is secondary to his diabetes mellitus, 
type II.  The Veteran's personnel records support his 
contention that he served in Korea from February 1968 to 
February 1969 and indicate that he served in Company D, 4th 
Maintenance Battalion, 358, USARPAC-Korea.  At the July 2006 
videoconference hearing, the Veteran stated that he was 
stationed at Camp Santa Barbara, which was approximately 30 
or 40 miles south of the Demilitarized Zone (DMZ).  The 
Veteran also stated that his position as a mechanic mobilized 
him to various areas of the DMZ and that he was forced to go 
to the southern boundaries of the DMZ repeatedly to collect 
his paycheck. See Videoconference Hearing Transcript, July 
2006.

In regards to exposure to herbicides outside of Vietnam, VA 
has information regarding Agent Orange use in Korea along the 
DMZ.  The United States Department of Defense (DoD) has 
confirmed that Agent Orange was applied from April 1968 
through July 1969 along a strip of land 151 miles long and up 
to 350 yards wide along the southern edge of the DMZ north of 
the civilian control line.  The herbicide agents were applied 
through hand spraying and hand distribution of palletized 
herbicides.  There was no aerial spraying.  There is no 
record that herbicide agents were sprayed in the DMZ itself.  
DoD has provided VA a list of the military units that are 
currently known to have operated in that area during the 
period that herbicides were applied.  

If it is determined that a veteran who served in Korea during 
the period herbicides were used belonged to one of the units 
identified by DoD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  In 
this instance, the Veteran's unit, Company D, 4th Maintenance 
Battalion, 358, USARPAC-Korea, was not one of the units 
acknowledged by DoD and VA as having performed missions near 
the DMZ during this time period.  As the aforementioned 
presumptions do not apply, VA must determine whether the 
Veteran was actually exposed to herbicides during his service 
in Korea.

The Board is mindful of the Veteran's assertion that he was 
stationed along the DMZ at Camp Santa Barbara from 1968 to 
1969 while on TDY from Camp Red Cloud.  However, none of his 
service personnel records mention anything about a TDY during 
his time in Korea.  Rather, the records show that he served 
in Company D, 4th Maintenance Battalion, 358, USARPAC-Korea.  
During the development of the claim, the unit histories for 
the 4th Maintenance Battalion from 1968 to 1969 were 
researched.  The histories documented that the 4th 
Maintenance Battalion was stationed at Camp Red Cloud, 
Uijongbu, Korea, approximately 19 miles from the DMZ.  The 
unit histories also documented that the 4th Maintenance 
Battalion provided overflow direct support to the 2nd and 7th 
Infantry Divisions.  

The Veteran testified at the July 2006 hearing that he was 
involved in the loading and unloading of 55-gallon drums that 
were labeled "herbicide."  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  While the Board does not doubt 
the sincerity of the Veteran's belief that he handled 
herbicides in Korea, the evidence of record contains some 
inconsistencies that diminish the reliability of his 
recollections.  In particular, there is no documentation of 
the use, storage, spraying or transportation of herbicides in 
the unit histories for the 4th Maintenance Battalion.  
Indeed, there was no mention of any specific duties performed 
by the unit members along the DMZ.  In this regard, the 
credibility of the Veteran's statements is certainly 
questionable.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).  
Absent credible and competent evidence that the Veteran was 
in fact exposed to herbicides in Korea, the Board cannot 
conclude that service connection is warranted on a 
presumptive basis for the Veteran's diabetes mellitus due to 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The medical evidence on file establishes that the Veteran has 
current diagnoses of diabetes mellitus and ischemic heart 
disease.  Post-service medical records show that the Veteran 
was diagnosed and treated for diabetes mellitus, type II, 
since as early as 1998.  See Allina Medical Clinic Farmington 
treatment records, October 2003.  These medical records also 
show that the Veteran has been diagnosed with ischemic heart 
disease.  Id.  

After a thorough review of the record, the Board is unable to 
find any evidence that the Veteran's diabetes mellitus or 
ischemic heart disease had its onset in service or within the 
first year following separation.  His service treatment 
records are silent for any complaints, treatment or a 
diagnosis of diabetes mellitus, type II or a heart problem, 
and there are no findings of elevated blood glucose levels.  
A May 1970 separation examination report is negative for any 
heart abnormalities and shows normal laboratory findings.  In 
addition, the record contains no evidence of diabetes 
mellitus or heart problems within one year of discharge.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that 
diabetes mellitus or ischemic heart disease had its onset in 
service.  

Taking into account all of the relevant evidence of record, 
service connection for diabetes mellitus and ischemic heart 
disease is not warranted.  As noted above, the Veteran's 
service treatment records do not reflect any problems with 
blood glucose levels or his heart in service, and there is no 
indication that the Veteran was diagnosed with diabetes 
mellitus or ischemic heart disease within a year of his 
separation from service.  The earliest medical evidence of 
record of these conditions is decades after his period of 
service had ended.  This period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claims on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.).  Further, 
there is no competent evidence of record otherwise linking 
the Veteran's diabetes mellitus and ischemic heart disease to 
service.  

Finally, given that the Board has determined that service 
connection for diabetes mellitus is not warranted, there is 
no need to address the Veteran's claim of service connection 
for ischemic heart disease as secondary to diabetes.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for diabetes mellitus, type II and ischemic heart 
disease, secondary to diabetes.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for ischemic heart disease, 
to include as secondary to diabetes mellitus, type II, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


